In an action by a duly appointed receiver in a mortgage foreclosure proceeding inter alia to have certain rents paid to him, plaintiff appeals from an order of the Supreme Court, Orange County, entered December 15, 1975, which (1) denied his motion for summary judgment and (2) granted the cross motion of respondent Dickerson & Meany, Inc., for summary judgment, and dismissed the complaint. Order reversed, on the law, with $50 costs and disbursements against respondent, Dickerson & Meany, Inc.; motion for summary judgment granted and cross *554motion denied. No fact questions were presented for review. Plaintiff, as the duly appointed receiver of rents in a mortgage foreclosure proceeding, who was appointed and qualified before respondent judgment creditor sought to levy on the rents by attachment, has priority over the judgment creditor (see New York Life Ins. Co. v Fulton Development Corp., 265 NY 348; People’s Trust Co. v Goodell, 134 Mise 692; Marks, Maloney and Paperno, Mortgages and Mortgage Foreclosure in New York [Rev ed], § 231). Martuscello, Acting P. J., Latham, Margett, Rabin and Hawkins, JJ., concur.